Title: From George Washington to George Clinton, 16 July 1779
From: Washington, George
To: Clinton, George


        
          Dear Sir,
          Head Quarters [New Windsor] 16 July 1779
        
        I have the pleasure to transmit Your Excellency the enclosed copy of a letter from Brig. Gen. Wayne, which this moment came to hand. I congratulate you upon our success—and what makes it still more agreeable, from the report of Capt. Fishbourne who brought Gen. Wayne’s letter, the Post was gained with but very inconsiderable loss

on our part. I have not yet obtained the particulars of the affair. I have the honor to be with great respect and esteem Your Excellency’s most obed. serv.
        
          Go: Washington
        
        
          P.S. General Wayne received a slight wound in the Head with a Muskett Ball; but it did not prevent him from going on with the Troops.
        
      